Me. Justice Hernández,
after stating the foregoing facts, delivered the opinion of the conrt.
The findings of fact and conclusions of daw contained in the judgment appealed from are accepted.
Having examined the legal provisions therein cited, we adjudge that we ought to affirm and do. affirm the judgment of July 22, 1902, rendered by the District Court of Ponce, in all of its parts, the costs of the appeal to be paid by the appellant. The record is ordered to he returned to said court accompanied by the proper certificate.
Chief Justice Quiñones and Justices Figueras, Sulzbacher and MacLeary concurred.